Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151919                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  THEODORE CADWELL and GLENN QUAKER,                                                                                 Justices
           Plaintiffs-Appellees,
  v                                                                SC: 151919
                                                                   COA: 318430
                                                                   Wayne CC: 10-012583-NO
  CITY OF HIGHLAND PARK,
             Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 28, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2016
        s0316d
                                                                              Clerk